Title: To George Washington from Samuel Athawes, 15 July 1774
From: Athawes, Samuel
To: Washington, George



Sir,
London, 15th July 1774

I am now to acknowledge the receipt of your very polite Favor of the 1st June accompanying two Letters Vizt one from yourself & the other from a Mr Peyton Craven for our mutual Friend

the Honble George Wm Fairfax Esqr. which I have accordingly forwarded to him.
There is a Rumour here as if a Meeting was to be formd in Virginia on the 1st of the approaching Month & that the Consequence of the meeting would probably be no Tobo to, nor Goods from old England, after a certain stipulated Time. If this should be the Case I shall be sorry that my Friends 16 Hogheads are not ready, otherwise I think it may be for his advantage conceiving that Tobo next year will sell better than it does or will do this.
As I know you have a very true Regard for Mr Burnaby & as it seems you have not directly heard from him since his return from Leghorn it may give you pleasure to be informd that soon after his return, he got the Living of Greenwich which is reckoned from 4 to £500 a year. very soon after this he married the Lady who had possessd his heart even before he went to Virginia & by her he had a Fortune of £70,000, as it is said & a Son born within a Twelve Month such a concatination of happy Events in such a Period of Time is I beleive not very common. I am, with Esteem, Sir, Your very Obedt Servt

Saml Athawes

